Kent, J.
dissented. He observed, that there was a valid cause of error assigned, to wit, that the attachment of privilege mentioned in the declaration was not produced at the trial; that as the plaintiff below had thought proper to set it forth specially, he was bound to produce it. This was immaterial matter, which must be proved. The distinction between matter impertinent, and matter immaterial, was well defined and settled, and the rule requiring the latter to be proved, was intended to inculcate the necessity of precision and brevity in pleading, and to serve as a ■ rod over the *57counsel who should incumber the record. (Savage v. Smith, 2 Black. Rep. 1101. Bristow v. Wright and Pugh, Doug. 665 ; and Neding v. Pippel, 1 Term Rep. 235.) The rule extended to all cases of records and written contracts. The attachment of privilege vras here connected •with the canse of action, and it was therefore not impertinent, hut immaterial matter, and it was not sufficiently shown by the record of the judgment, produced upon the trial, because nothing in the record necessarily implied that that-species of process had been issued. For this cause) therefore, and without examining the other causes of error, he was of .opinion that the judgment below ought to be reversed.
Judgment affirmed.